SALES AGENCY AGREEMENT




SALES AGENCY AGREEMENT, dated as of November 10, 2009 (this “Agreement”), by and
between Inland Real Estate Corporation, a Maryland corporation (the “Company”),
and BMO Capital Markets Corp., a registered broker-dealer organized under the
laws of Delaware (“BMOCMC”).

W I T N E S S E T H:

WHEREAS, the Company has authorized and proposes to issue and sell in the manner
contemplated by this Agreement Common Shares with an aggregate Sales Price of up
to $100,000,000 upon the terms and subject to the conditions contained herein;
and

WHEREAS, BMOCMC has been appointed by the Company as its principal and agent to
sell the Common Shares and agrees to use its commercially reasonable efforts
consistent with customary trading and sales practices to sell the Common Shares
offered by the Company upon the terms and subject to the conditions contained
herein.

NOW THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1

Certain Definitions.  For purposes of this Agreement, capitalized terms used
herein and not otherwise defined shall have the meanings set forth in Appendix
A.

ARTICLE II

ISSUANCE AND SALE OF COMMON STOCK

2.1

Issuance.

(a)

Commercially Reasonable Efforts.  Upon the terms and subject to the conditions
of this Agreement, the Company may issue Common Shares through BMOCMC and BMOCMC
shall use its commercially reasonable efforts consistent with customary trading
and sales practices to sell Common Shares, with an aggregate Sales Price of up
to the Maximum Program Amount, based on and in accordance with such number of
Issuance Notices as the Company shall choose to deliver during the Commitment
Period until the aggregate Sales Price of the Common Shares sold under this
Agreement equals the Maximum Program Amount or this Agreement is otherwise
terminated.  Subject to the foregoing and the other terms and conditions of this
Agreement, upon the delivery of an Issuance Notice, and unless the sale of the
Issuance Shares described therein has been suspended, cancelled or otherwise
terminated in accordance with the terms of this Agreement, BMOCMC will use its
commercially reasonable efforts consistent with customary trading and sales
practices to sell such Issuance Shares up to the amount specified into the
Principal Market, and otherwise in accordance with the terms of such Issuance
Notice.  BMOCMC will provide written confirmation to the Company no later than
the opening of the Trading Day next following the Trading Day on which it has
made sales of Issuance Shares hereunder setting forth the portion of the Actual
Sold Amount for such Trading Day, the corresponding Sales Price and the Issuance
Price payable to the Company in respect thereof.  BMOCMC may sell Issuance
Shares in the manner described in Section 2.01(c) herein.  The Company
acknowledges and agrees that (i) there can be no assurance that BMOCMC will be
successful in selling Issuance Shares and (ii) BMOCMC will incur no liability or
obligation to the Company or any other Person if it does not sell Issuance
Shares for any reason other than a failure by BMOCMC to use its commercially
reasonable efforts consistent with customary trading and sales practices to sell
such Issuance Shares as required under this Section 2.01.  In acting hereunder,
BMOCMC will be acting as agent for the Company and not as principal.

(b)

Method of Offer and Sale.  The Common Shares may be offered and sold in (1)
privately negotiated transactions (if and only if the parties hereto have so
agreed in writing), or (2) by any other method or payment permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including sales made directly on the Principal Market or sales
made to or through a market maker or through an electronic communications
network.  Nothing in this Agreement shall be deemed to require either party to
agree to the method of offer and sale specified in clause (1) above, and either
party may withhold its consent thereto in such party’s sole discretion.

(c)

Issuances.  Upon the terms and subject to the conditions set forth herein, on
any Trading Day as provided in Section 2.03(b) hereof during the Commitment
Period on which the conditions set forth in Sections 5.01 and 5.02 hereof have
been satisfied, the Company may exercise an Issuance by the delivery of an
Issuance Notice, executed by the Chief Executive Officer or the Chief Financial
Officer of the Company, to BMOCMC.  The number of Issuance Shares that BMOCMC
shall use its commercially reasonable efforts consistent with customary trading
and sales practices to sell pursuant to such Issuance shall have an aggregate
Sales Price equal to the Issuance Amount. Each Issuance will be settled on the
applicable Settlement Date following the Issuance Date.

2.2

Effectiveness.  The effectiveness of this Agreement (the “Closing”) shall be
deemed to take place concurrently with the execution and delivery of this
Agreement by the parties hereto and the completion of the closing transactions
set forth in the immediately following sentence.  At the Closing, the following
closing transactions shall take place, each of which shall be deemed to occur
simultaneously with the Closing: (i) the Company shall deliver to BMOCMC a
certificate executed by the Secretary of the Company, signing in such capacity,
dated the date of the Closing (A) certifying that attached thereto are true and
complete copies of the resolutions duly adopted by the Board of Directors of the
Company authorizing the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (including, without
limitation, the issuance of the Common Shares pursuant to this Agreement), which
authorization shall be in full force and effect on and as of the date of such
certificate and (B) certifying and attesting to the office, incumbency, due
authority and specimen signatures of each Person who executed the Agreement for
or on behalf of the Company; (ii) the Company shall deliver to BMOCMC a
certificate executed by the Chief Executive Officer, the President or any Senior
Vice-President of the Company and by the Chief Financial Officer of the Company,
signing in such capacity, dated the date of the Closing, confirming that the
representations and warranties of the Company contained in this Agreement are
true and correct and that the Company has performed all of it obligations
hereunder to be performed on or prior to the Closing Date and as to the matters
set forth in Section 5.01(a) hereof; (iii) Shefsky & Froelich Ltd., counsel to
the Company, shall deliver to BMOCMC an opinion, dated the date of the Closing
and addressed to BMOCMC, substantially in the form of Exhibit B attached hereto;
(iv) Venable LLP, special Maryland counsel to the Company, shall deliver to
BMOCMC an opinion, dated the date of the Closing and addressed to BMOCMC,
substantially in the form of Exhibit C attached hereto; (v) KPMG LLP shall
deliver to BMOCMC a letter, dated the Closing Date, in form and substance
satisfactory to BMOCMC; and (vi) the Company shall pay the expenses set forth in
Section 9.02(ii), (iv) and (viii) hereof by wire transfer to the account
designated by BMOCMC in writing prior to the Closing.

2.3

Mechanics of Issuances.

(a)

Issuance Notice.  On any Trading Day during the Commitment Period, the Company
may deliver an Issuance Notice to BMOCMC, subject to the satisfaction of the
conditions set forth in Sections 5.01 and 5.02; provided, however, that (1) the
Issuance Amount for each Issuance as designated by the Company in the applicable
Issuance Notice shall in no event exceed the Maximum Program Amount and (2)
notwithstanding anything in this Agreement to the contrary, BMOCMC shall have no
further obligations with respect to any Issuance Notice if and to the extent the
aggregate Sales Price of the Issuance Shares sold pursuant thereto, together
with the aggregate Sales Price of the Common Shares previously sold under this
Agreement, shall exceed the Maximum Program Amount.

(b)

Delivery of Issuance Notice.  An Issuance Notice shall be deemed delivered on
the Trading Day that it is received by facsimile or otherwise (and the Company
confirms such delivery by e-mail notice or by telephone (including voicemail
message)) by BMOCMC.  No Issuance Notice may be delivered other than on a
Trading Day during the Commitment Period.

(c)

Floor Price.  BMOCMC shall not sell Common Shares below the Floor Price during
any Selling Period and such Floor Price may be adjusted by the Company at any
time during any Selling Period upon notice to BMOCMC and confirmation to the
Company.   

(d)

Determination of Issuance Shares to be Sold.  The number of Issuance Shares to
be sold by BMOCMC with respect to any Issuance shall be the Actual Sold Amount
during the Selling Period.

(e)

Trading Guidelines.  BMOCMC may, to the extent permitted under the Securities
Act and the Exchange Act, purchase and sell Common Stock for its own account
while this Agreement is in effect provided that no such purchase or sale shall
take place while an Issuance Notice is in effect (except to the extent BMOCMC
may engage in sales of Issuance Shares purchased or deemed purchased from the
Company as a “riskless principal” or in a similar capacity). In addition, the
Company hereby acknowledges and agrees that BMOCMC and its Affiliates may make
markets in the Common Stock or other securities of the Company, in connection
with which they may buy and sell, as agent or principal, for long or short
account, shares of Common Stock or other securities of the Company, at the same
time that BMOCMC is acting as agent pursuant to this Agreement.

2.4

Settlements.  Subject to the provisions of Article V, on or before each
Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Issuance Shares being sold by crediting BMOCMC or
its designee's account at the Depository Trust Company through its
Deposit/Withdrawal At Custodian (DWAC) System, or by such other means of
delivery as may be mutually agreed upon by the parties hereto and, upon receipt
of such Issuance Shares, which in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form, BMOCMC will deliver
the related Issuance Price in same day funds delivered to an account designated
by the Company prior to the Settlement Date.  If the Company defaults in its
obligation to deliver Issuance Shares on a Settlement Date, the Company agrees
that it will (i) hold BMOCMC harmless against any loss, claim, damage or expense
(including, without limitation, penalties, interest and reasonable legal fees
and expenses), as incurred, arising out of or in connection with such default by
the Company, and (ii) pay to BMOCMC any Selling Commission to which it would
otherwise have been entitled absent such default. The parties acknowledge and
agree that, in performing its obligations under this Agreement, BMOCMC may
borrow shares of Common Stock from stock lenders, and may use the Issuance
Shares to settle or close out such borrowings.

2.5

Use of Free Writing Prospectus.  Neither the Company nor BMOCMC has prepared,
used, referred to or distributed, or will knowingly prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” which constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, BMOCMC that as of the
Closing Date, as of each Issuance Date, as of each Settlement Date and as of any
time that the Registration Statement or the Prospectus shall be amended or
supplemented (each of the times referenced above is referred to herein as a
“Representation Date”), except as may be disclosed in the Prospectus (including
any documents incorporated by reference therein and any supplements thereto) on
or before a Representation Date:

3.1

Registration.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed and quoted on the Principal Market under
the trading symbol “IRC”, and the Common Shares have been listed on the
Principal Market, subject to notice of issuance.  The Company (i) meets the
requirements for the use of Form S-3 under the Securities Act and the rules and
regulations thereunder for the registration of the transactions contemplated by
this Agreement and (ii) has been subject to the requirements of Section 12 of
the Exchange Act and has timely filed all the material required to be filed
pursuant to Section 13 and 14 of the Exchange Act for a period of more than 12
calendar months.  The Company has filed with the Commission a registration
statement on Form S-3 (Registration No. 333-158800) which registration
statement, as amended, has been declared effective by the Commission for the
registration of up to $300,000,000 aggregate amount of Common Shares and other
securities under the Securities Act (of which $111,375,550 has been issued and
sold prior to the date of this Agreement), and the offering thereof from time to
time pursuant to Rule 415 promulgated by the Commission under the Securities
Act.  Such registration statement (and any further registration statements that
may be filed by the Company for the purpose of registering additional Common
Shares to be sold pursuant to this Agreement), and the prospectus constituting a
part of such registration statement, together with the Prospectus Supplement (as
defined in Section 5.01(k)(i)) and any pricing supplement relating to a
particular issuance of the Issuance Shares (each, an “Issuance Supplement”),
including all documents incorporated or deemed to be incorporated therein by
reference pursuant to Item 12 of Form S-3 under the Securities Act, in each
case, as from time to time amended or supplemented, are referred to herein as
the “Registration Statement” and the “Prospectus,” respectively, except that if
any revised prospectus is provided to BMOCMC by the Company for use in
connection with the offering of the Common Shares that is not required to be
filed by the Company pursuant to Rule 424(b) promulgated by the Commission under
the Securities Act, the term “Prospectus” shall refer to such revised prospectus
from and after the time it is first provided to BMOCMC for such use.  Promptly
after the execution and delivery of this Agreement, the Company will prepare and
file the Prospectus Supplement relating to the Issuance Shares pursuant to Rule
424(b) promulgated by the Commission under the Securities Act, as contemplated
by Section 5.01(k)(i) of this Agreement.  As used in this Agreement, the terms
“amendment” or “supplement” when applied to the Registration Statement or the
Prospectus shall be deemed to include the filing by the Company with the
Commission of any document under the Exchange Act after the date hereof that is
or is deemed to be incorporated therein by reference;

3.2

Incorporated Documents.  The documents incorporated or deemed to be incorporated
by reference in the Registration Statement and the Prospectus pursuant to Item
12 of Form S-3 (collectively, the “Incorporated Documents”), as of the date
filed with the Commission under the Exchange Act, conformed and will conform in
all material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of such documents
contained or will contain at such time an untrue statement of a material fact or
omitted or will omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

3.3

Registration Statement; Prospectus.  No stop order suspending the effectiveness
of the Registration Statement has been issued and no proceeding for that purpose
has been initiated or threatened by the Commission.  The Registration Statement,
as of the Effective Date, conformed or will conform in all material respects to
the requirements of the Securities Act, and the rules and regulations of the
Commission promulgated thereunder and, as of the Effective Date, does not and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Prospectus, as of its original issue date, as of
the date of any filing of an Issuance Supplement thereto pursuant to Rule 424(b)
promulgated by the Commission under the Securities Act, as of each Applicable
Time and as of the date of any other amendment or supplement thereto, conforms
or will conform in all material respects to the requirements of the Securities
Act and the rules and regulations of the Commission promulgated thereunder and,
as of such respective dates, does not and will not contain an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by BMOCMC
expressly for use in the Prospectus.  As used herein, with respect to the
Registration Statement, the term “Effective Date” means, as of a specified time,
the later of (i) the date that the Registration Statement or the most recent
post-effective amendment thereto was or is declared effective by the Commission
under the Securities Act and (ii) the date that the Company’s Annual Report on
Form 10-K for its most recently completed fiscal year is filed with the
Commission under the Exchange Act;  

3.4

Not an Ineligible Issuer.  (i) At the earliest time when a bona fide offer (as
used in Rule 164(h)(2) of the Securities Act) of the Common Shares is first made
by the Company or BMOCMC, and (ii) as of the Closing Date, the Company was not
and is not an Ineligible Issuer (as defined in Rule 405 of the Securities Act);

3.5

Changes.  Neither the Company nor any Subsidiary has sustained since the date of
the latest audited financial statements included or incorporated by reference in
the Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Prospectus; and, since the respective
dates as of which information is given in the Registration Statement and the
Prospectus, (i) neither the Company nor any of its Subsidiaries has incurred any
liabilities or obligations, direct or contingent, or entered into any
transactions, not in the ordinary course of business, that are material to the
Company and its Subsidiaries and (ii) there has not been any change in the
capital stock, except for issuances of capital stock pursuant to the Company’s
dividend reinvestment program and employee benefit plans existing on or prior to
the date hereof, or long-term debt, other than the repayment of current
maturities of long-term debt, of the Company or any of its Subsidiaries or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, shareholders’ equity or results of
operations of the Company and its Subsidiaries, otherwise than as set forth or
contemplated in the Prospectus;

3.6

Organizational Matters.  The Company has been duly incorporated and is validly
existing as a real estate investment trust in good standing under the laws of
the State of Maryland, with corporate power and authority to own or lease its
properties and conduct its business as described in the Registration Statement
and the Prospectus and to enter into and perform its obligations under this
Agreement; the Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.  Each Subsidiary of the Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation with corporate power and authority to
own or lease its properties and conduct its business as described in the
Registration Statement and the Prospectus.  As used in this Agreement, the term
“Subsidiary” means any Person (other than a natural person), at least a majority
of the outstanding Voting Stock of which is owned by the Company, by one or more
Subsidiaries or by the Company and one or more Subsidiaries.  Except as
disclosed in the Incorporated Documents, no Subsidiary constitutes a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X;

3.7

Authorization; Enforceability.  The Company has the corporate power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of, and the consummation of the
transactions to be performed by it contemplated by, this Agreement.  No other
corporate proceeding on the part of the Company is necessary, and no consent of
any shareholder in its capacity as such of the Company is required, for the
valid execution and delivery by the Company of this Agreement, and the
performance and consummation by the Company of the transactions contemplated by
this Agreement to be performed by the Company.  The Company has duly executed
and delivered this Agreement.  This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and by
limitations imposed by law and public policy on indemnification or exculpation;

3.8

Capitalization.  As of the end of the most recently completed fiscal quarter for
which the Company has filed a Quarterly Report on Form 10-Q or an Annual Report
on Form 10-K, the Company had an authorized, issued and outstanding
capitalization as set forth in its consolidated financial statements included in
such Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case
may be.  All of the issued shares of capital stock of the Company have been duly
and validly authorized and issued and are fully paid and non-assessable; none of
the outstanding shares of capital stock of the Company was issued in violation
of the preemptive or other similar rights of any security holder of the Company;
all of the issued shares of capital stock of each Subsidiary have been duly and
validly authorized and issued and are fully paid and non-assessable; and all
shares of capital stock of each Subsidiary (other than directors’ qualifying
shares) are owned directly or indirectly by the Company, free and clear of any
liens, encumbrances or security interests, except as described in the
Registration Statement and the Prospectus.  The Common Shares (in an amount up
to the Maximum Program Amount) have been duly and validly authorized by all
necessary corporate action on the part of the Company. When issued against
payment therefor as provided in this Agreement, the Common Shares will be
validly issued, fully paid and nonassessable, free and clear of all preemptive
rights, claims, liens, charges, encumbrances and security interests of any
nature whatsoever, other than any of the foregoing created by BMOCMC.  The
capital stock of the Company, including the Common Shares, conforms to the
description contained in the Registration Statement.  Except as set forth in the
Prospectus, and except for the conversion rights of the holders of the Company’s
4.625% Convertible Senior Notes Due 2026, there are no outstanding options,
warrants, conversion rights, subscription rights, preemptive rights, rights of
first refusal or other rights or agreements of any nature outstanding to
subscribe for or to purchase any shares of Common Stock of the Company or any
other securities of the Company of any kind binding on the Company (except
pursuant to dividend reinvestment, stock purchase or ownership, stock option,
director or employee benefit plans) and there are no outstanding securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of the Common Shares as described in this
Agreement.  Except as described in Article VIII of the Company’s charter and
Section 2 of Article VI of the Company’s bylaws, there are no restrictions upon
the voting or transfer of any shares of the Company's Common Stock in the
Company's Articles of Incorporation or Bylaws.  There are no agreements or other
obligations (contingent or otherwise) that may require the Company to repurchase
or otherwise acquire any shares of its Common Stock.  No Person has the right,
contractual or otherwise, to cause the Company to issue to it, or to register
pursuant to the Securities Act, any shares of capital stock or other securities
of the Company upon the filing of the Registration Statement or the issuance or
sale of the Common Shares hereunder;

3.9

No Conflicts.  The issuance and sale of the Common Shares, the compliance by the
Company with all of the provisions of this Agreement and the consummation of the
transactions contemplated herein do not and will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the imposition of a lien or security interest under,
any material indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary is bound or to which any of the property or
assets used in the conduct of the business of the Company or any Subsidiary is
subject, nor will such action result in any violation of the provisions of the
Articles of Incorporation or the by-laws of the Company or any Subsidiary, or
except to the extent that such action results in any Person Beneficially Owning
shares of Equity Stock in excess of the Ownership Limit (as each of those terms
is used in the Company’s charter), or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any Subsidiary or any of their properties; and no consent,
approval, authorization, order, registration or qualification of or with any
court or governmental agency or body is required for the consummation by the
Company of the transactions contemplated by this Agreement or in connection with
the issuance and sale of the Common Shares hereunder, except such as have been,
or will have been prior to the Closing Date, obtained under the Securities Act,
and for such consents, approvals, authorizations, orders, registrations or
qualifications as may be required under state securities or blue sky laws, as
the case may be, and except in any case where the failure to obtain such
consent, approval, authorization, order, registration or qualification would not
have a Material Adverse Effect;

3.10

Legal Proceedings.  Other than as set forth in the Prospectus, there are no
legal or governmental proceedings pending to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is the subject which, if determined adversely to the Company or any
of its Subsidiaries, would individually or in the aggregate have a Material
Adverse Effect and, to the best of the Company’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others;

3.11

Sale of Common Shares.  Immediately after any sale of Common Shares by the
Company hereunder, the aggregate amount of Common Stock that has been issued and
sold by the Company hereunder will not exceed the aggregate amount of Common
Stock registered under the Registration Statement (in this regard, the Company
acknowledges and agrees that BMOCMC shall have no responsibility for maintaining
records with respect to the aggregate amount of Common Shares sold, or of
otherwise monitoring the availability of Common Stock for sale, under the
Registration Statement);

3.12

Permits.  Each of the Company and the Subsidiaries has such permits, licenses,
franchises and authorizations of governmental or regulatory authorities (the
“Permits”) as are necessary to own its respective properties and to conduct its
business in the manner described in the Prospectus, except where the failure to
obtain such Permits would not reasonably be expected to have a Material Adverse
Effect; to the best knowledge of the Company after due inquiry, each of the
Company and the Subsidiaries has fulfilled and performed all its material
obligations with respect to such Permits, except where the failure to fulfill or
perform any such obligation would not reasonably be expected to have a Material
Adverse Effect; and no event has occurred that allows, or after notice or lapse
of time would allow, revocation or termination of any material Permits or would
result in any other material impairment of the rights of the holder of any such
material Permits, subject in each case to such qualifications as may be set
forth in the Prospectus;

3.13

Investment Company.  The Company is not, and after giving effect to the offering
and sale of the Common Shares, will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “1940 Act”);

3.14

Financial Condition; No Adverse Changes.

(a)

Financial Statements.  The financial statements, together with related schedules
and notes, included or incorporated by reference in the Registration Statement
and the Prospectus, present fairly the consolidated financial position, results
of operations and changes in financial position of the Company and the
Subsidiaries on the basis stated in the Registration Statement and the
Prospectus at the respective dates or for the respective periods to which they
apply; such statements and related schedules and notes have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved, except as disclosed therein; and the other
financial and statistical information and data included or incorporated by
reference in the Registration Statement and the Prospectus are accurately
presented and prepared on a basis consistent with such financial statements and
the books and records of the Company and the Subsidiaries.  No other financial
statements are required to be set forth or to be incorporated by reference in
the Registration Statement or the Prospectus under the Securities Act;

(b)

Internal Controls.  The Company and its Subsidiaries maintain systems of
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) material information relating to the Company
and its subsidiaries is made known to the Company by its officers and employees.
 The Company’s internal control over financial reporting was effective as of the
date of the latest audited financial statements included or incorporated by
reference in the Prospectus, and the Company is not aware of any material
weaknesses therein.  Since the date of the latest audited financial statements
included or incorporated by reference in the Prospectus, there has been no
change that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting;

(c)

Disclosure Controls and Procedures.  The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act)
that comply with the requirements of the Exchange Act and have been designed to
ensure that material information relating to the Company and its Subsidiaries is
communicated to the Company’s principal executive officer and principal
financial officer.  The Company’s disclosure controls and procedures were
effective as of the date of the latest financial statements included or
incorporated by reference in the Prospectus;

(d)

External Auditor.  KPMG LLP, who has audited the financial statements of the
Company and its Subsidiaries that are incorporated by reference in the
Registration Statement and the Prospectus and has audited the Company’s internal
control over financial reporting and management’s assessment thereof, is an
independent registered public accounting firm as required by the Securities Act
and the rules and regulations of the Commission promulgated thereunder and the
Public Company Accounting Oversight Board;

3.15

Stabilization.  Neither the Company nor any of its Subsidiaries, nor any of the
officers, directors, trustees or partners thereof, has taken, nor will any of
them take, directly or indirectly, any action resulting in a violation of
Regulation M under the Exchange Act or designed to cause or result in, or which
has constituted or which reasonably might be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Shares;

3.16

Use of Proceeds.  The Company will use the net proceeds from the offering of
Common Shares in the manner specified in the Prospectus under “Use of Proceeds”;

3.17

Environmental Matters.  Other than as set forth in the Prospectus, (a) the
Company and its Subsidiaries are in compliance with all applicable state and
federal environmental laws, except for instances of noncompliance that,
individually or in the aggregate, would not have a Material Adverse Effect, and
(b) no event or condition has occurred that may interfere with the compliance by
the Company and its Subsidiaries with any environmental law or that may give
rise to any liability under any environmental law, in each case that,
individually or in the aggregate, would have a Material Adverse Effect;

3.18

Intellectual Property.  Except as may be described in the Prospectus or would
not have a Material Adverse Effect, the Company and its Subsidiaries own or
possess the intellectual property necessary to carry on the business now
operated by them, and neither the Company nor, to the knowledge of the Company,
any of its respective subsidiaries has received any notice or is otherwise aware
of any infringement of or conflict with asserted rights of others with respect
to any such intellectual property or of any facts or circumstances which would
render any such intellectual property invalid or inadequate to protect the
interest of the Company or any of its respective subsidiaries therein, and which
infringement or conflict or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect;

3.19

Insurance.  Each of the Company and its Subsidiaries is insured against such
losses and risks and in such amounts as management of the Company believes to be
prudent;   

3.20

Officer’s Certificate.  Any certificate signed by any officer of the Company and
delivered to BMOCMC or to counsel for BMOCMC in connection with an Issuance or
pursuant to or in connection with this Agreement shall be deemed a
representation and warranty by the Company to BMOCMC as to the matters covered
thereby on the date of such certificate;  

3.21

Finder’s Fees.  The Company has not incurred (directly or indirectly) nor will
it incur, directly or indirectly, any liability for any broker’s, finder’s,
financial advisor’s or other similar fee, charge or commission in connection
with this Agreement or the transactions contemplated hereby; and

3.22

Non-affiliated Market Capitalization.  As of the Effective Date, (a) the
aggregate market value of the Common Stock held by non-affiliates of the Company
(computed using the price at which the Common Stock was last sold, or the
average bid and asked price of the Common Stock, as of the last business day of
the Company’s most recently completed second fiscal quarter) exceeded $150
million; (b) and the aggregate market value of the Common Stock held by
non-affiliates of the registrant is $75 million or more (computed using the
price at which the common equity was last sold, or the average of the bid and
asked prices of such common equity, in the principal market for such common
equity as of a date within 60 days prior to the date of filing).

ARTICLE IV

COVENANTS

The Company covenants and agrees during the term of this Agreement with BMOCMC
as follows:

4.1

Registration Statement and Prospectus.  (i) To make no amendment or supplement
to the Registration Statement or the Prospectus after the date of delivery of an
Issuance Notice and prior to the related Settlement Date that is reasonably
disapproved by BMOCMC promptly after reasonable notice thereof; (ii) to prepare,
with respect to any Issuance Shares to be sold pursuant to this Agreement, an
Issuance Supplement with respect to such Common Shares in a form previously
approved by BMOCMC and to file such Issuance Supplement pursuant to Rule 424(b)
promulgated by the Commission under the Securities Act within the time period
required thereby and to deliver such number of copies of each Issuance
Supplement to each exchange or market on which such sales were effected, in each
case unless delivery and filing of such an Issuance Supplement is not required
by applicable law or by the rules and regulations of the Commission; (iii) to
make no amendment or supplement to the Registration Statement or the Prospectus
(other than an amendment or supplement relating solely to the issuance or
offering of securities other than the Common Shares) at any time prior to having
afforded BMOCMC a reasonable opportunity to review and comment thereon; (iv) to
file within the time periods required by the Exchange Act all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act for so long as the delivery of a prospectus is required under the
Securities Act or under the blue sky or securities laws of any jurisdiction in
connection with the offering or sale of the Common Shares, and during such same
period to advise BMOCMC, promptly after the Company receives notice thereof, of
the time when any amendment to the Registration Statement has been filed or has
become effective or any supplement to the Prospectus or any amended Prospectus
has been filed with the Commission, of the issuance by the Commission of any
stop order or of any order preventing or suspending the use of any prospectus
relating to the Common Shares, of the suspension of the qualification of the
Common Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, of any request by the
Commission for the amendment or supplement of the Registration Statement or the
Prospectus or for additional information, or the receipt of any comments from
the Commission with respect to Registration Statement or the Prospectus
(including, without limitation, any Incorporated Documents); and (v) in the
event of the issuance of any such stop order or of any such order preventing or
suspending the use of any such prospectus or suspending any such qualification,
to use promptly its commercially reasonable efforts to obtain its withdrawal;

4.2

Blue Sky.  To use its commercially reasonable efforts to cause the Common Shares
to be listed on the Principal Market and promptly from time to time to take such
action as BMOCMC may reasonably request to cooperate with BMOCMC in the
qualification of the Common Shares for offering and sale under the blue sky or
securities laws of such jurisdictions within the United States of America and
its territories as BMOCMC may reasonably request and to use its commercially
reasonable efforts to comply with such laws so as to permit the continuance of
sales and dealings therein for as long as may be necessary to complete the sale
of the Common Shares; provided, however, that in connection therewith the
Company shall not be required to qualify as a foreign corporation, to file a
general consent to service of process or to subject itself to taxation in
respect of doing business in any jurisdiction;

4.3

Copies of Registration Statement and Prospectus.  To furnish BMOCMC with copies
(which may be electronic copies) of the Registration Statement and each
amendment thereto, and with copies of the Prospectus and each amendment or
supplement thereto in the form in which it is filed with the Commission pursuant
to the Securities Act or Rule 424(b) promulgated by the Commission under the
Securities Act, both in such quantities as BMOCMC may reasonably request from
time to time; and, if the delivery of a prospectus is required under the
Securities Act or under the blue sky or securities laws of any jurisdiction at
any time on or prior to the applicable Settlement Date for any Selling Period in
connection with the offering or sale of the Common Shares and if at such time
any event has occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it is necessary during
such same period to amend or supplement the Prospectus or to file under the
Exchange Act any document incorporated by reference in the Prospectus in order
to comply with the Securities Act or the Exchange Act, to notify BMOCMC and
request BMOCMC to suspend offers to sell Common Shares (and, if so notified,
BMOCMC shall cease such offers as soon as practicable); and if the Company
decides to amend or supplement the Registration Statement or the Prospectus as
then amended or supplemented, to advise BMOCMC promptly by telephone (with
confirmation in writing) and to prepare and cause to be filed promptly with the
Commission an amendment or supplement to the Registration Statement or the
Prospectus as then amended or supplemented that will correct such statement or
omission or effect such compliance; provided, however, that if during such same
period BMOCMC is required to deliver a prospectus in respect of transactions in
the Common Shares, the Company shall promptly prepare and file with the
Commission such an amendment or supplement;

4.4

Rule 158.  To make generally available to its holders of the Common Shares as
soon as practicable, but in any event not later than eighteen months after the
effective date of the Registration Statement (as defined in Rule 158(c)
promulgated by the Commission under the Securities Act), an earnings statement
of the Company and the Subsidiaries (which need not be audited) complying with
Section 11(a) of the Securities Act and the rules and regulations of the
Commission promulgated thereunder (including the option of the Company to file
periodic reports in order to make generally available such earnings statement,
to the extent that it is required to file such reports under Section 13 or
Section 15(d) of the Exchange Act, pursuant to Rule 158 promulgated by the
Commission under the Securities Act);

4.5

Information.  To furnish to BMOCMC (in paper or electronic format) copies of all
publicly available reports or other communications (financial or other)
furnished generally to stockholders and filed with the Commission pursuant to
the Exchange Act, and deliver to BMOCMC (in paper or electronic format) (i)
promptly after they are available, copies of any publicly available reports and
financial statements furnished to or filed with the Commission or any national
securities exchange on which any class of securities of the Company is listed;
and (ii) such additional publicly available information concerning the business
and financial condition of the Company as BMOCMC may from time to time
reasonably request (such financial statements to be on a consolidated basis to
the extent the accounts of the Company and its Subsidiaries are consolidated in
reports furnished to its stockholders generally or to the Commission);

4.6

Representations and Warranties.  That each delivery of an Issuance Notice and
each delivery of Common Shares on a Settlement Date shall be deemed to be (i) an
affirmation to BMOCMC that the representations and warranties of the Company
contained in or made pursuant to this Agreement are true and correct as of the
date of such Issuance Notice or of such Settlement Date, as the case may be, as
though made at and as of each such date, except as may be disclosed in the
Prospectus (including any documents incorporated by reference therein and any
supplements thereto), and (ii) an undertaking that the Company will advise
BMOCMC if any of such representations and warranties will not be true and
correct as of the Settlement Date for the Common Shares relating to such
Issuance Notice, as though made at and as of each such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such Common
Shares);

4.7

Opinions of Counsel.  That each time the Registration Statement or the
Prospectus is amended or supplemented (other than by an Issuance Supplement or a
Current Report on Form 8-K, unless reasonably requested by BMOCMC within 30 days
of the filing thereof with the Commission), including by means of an Annual
Report on Form 10-K or a Quarterly Report on Form 10-Q filed with the Commission
under the Exchange Act and incorporated or deemed to be incorporated by
reference into the Prospectus, the Company shall as soon as practicable
thereafter furnish or cause to be furnished forthwith to BMOCMC written opinions
of Shefsky & Froelich Ltd., counsel to the Company, and Venable LLP, special
Maryland counsel to the Company, each dated the date of such amendment,
supplement or incorporation and in form reasonably satisfactory to BMOCMC, (i)
if such counsel has previously furnished an opinion to the effect set forth in
Exhibits B or C hereto, respectively, to the effect that BMOCMC may rely on such
previously furnished opinion of such counsel to the same extent as though it
were dated the date of such letter authorizing reliance (except that the
statements in such last opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to such date) or (ii)
if such counsel has not previously furnished an opinion to the effect set forth
in Exhibits B or C hereto, of the same tenor as such an opinion of such counsel
but modified to relate to the Registration Statement and the Prospectus as
amended and supplemented to such date;

4.8

Comfort Letters.  That each time the Registration Statement or the Prospectus is
amended or supplemented, including by means of an Annual Report on Form 10-K, a
Quarterly Report on Form 10-Q or a Current Report on Form 8-K (but only a
Current Report on Form 8-K that contains financial statements of the Company
filed with the Commission under the Exchange Act and incorporated or deemed to
be incorporated by reference into the Prospectus), in any case to set forth
financial information included in or derived from the Company’s financial
statements or accounting records), the Company shall as soon as practicable
thereafter cause the independent registered public accounting firm who has
audited the financial statements of the Company included or incorporated by
reference in the Registration Statement forthwith to furnish to BMOCMC a letter,
dated the date of such amendment, supplement or incorporation, as the case may
be, in form reasonably satisfactory to BMOCMC, of the same tenor as the letter
referred to in Section 5.01(h) hereof but modified to relate to the Registration
Statement and the Prospectus as amended or supplemented to the date of such
letter, with such changes as may be necessary to reflect changes in the
financial statements and other information derived from the accounting records
of the Company, to the extent such financial statements and other information
are available as of a date not more than five business days prior to the date of
such letter; provided, however, that, with respect to any financial information
or other matters, such letter may reconfirm as true and correct at such date as
though made at and as of such date, rather than repeat, statements with respect
to such financial information or other matters made in the letter referred to in
Section 5.01(h) hereof that was last furnished to BMOCMC;

4.9

Officer’s Certificate.  That each time the Registration Statement or the
Prospectus is amended or supplemented (other than by an Issuance Supplement or a
Current Report on Form 8-K, unless reasonably requested by BMOCMC within 30 days
of the filing thereof with the Commission), including by means of an Annual
Report on Form 10-K or a Quarterly Report on Form 10-Q filed with the Commission
under the Exchange Act and incorporated or deemed to be incorporated by
reference into the Prospectus, the Company shall as soon as practicable
thereafter furnish or cause to be furnished forthwith to BMOCMC a certificate,
dated the date of such supplement, amendment or incorporation, as the case may
be, in such form and executed by such officers of the Company as is reasonably
satisfactory to BMOCMC, of the same tenor as the certificate referred to in
Section 2.02(ii) but modified to relate to the Registration Statement and the
Prospectus as amended and supplemented to such date;  

4.10

Reasonable Efforts.  The Company will cooperate timely with any reasonable due
diligence review conducted by BMOCMC from time to time in connection with the
transactions contemplated hereby, including, without limitation, and upon
reasonable notice providing information and making available documents and
appropriate corporate officers, during regular business hours and at the
Company’s principal offices, as BMOCMC may reasonably request;

4.11

BMOCMC Purchases.  The Company acknowledges and agrees that BMOCMC has informed
the Company that BMOCMC may, to the extent permitted under the Securities Act
and Exchange Act, purchase and sell shares of Common Stock for its own account
and for the account of its clients while this Agreement is in effect;

4.12

NYSE Compliance.  In connection with the offering and sale of the Shares, the
Company will file with the New York Stock Exchange, LLC all documents and
notices, and make all certifications, required by the New York Stock
Exchange, LLC of companies that have securities that are listed on the Exchange;
and

4.13

Market Activities.  The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or might reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Shares or
(ii) sell, bid for or purchase the Common Shares, or pay anyone any compensation
for soliciting purchases of the Common Shares other than BMOCMC.




ARTICLE V

CONDITIONS TO DELIVERY OF ISSUANCE
NOTICES AND TO SETTLEMENT

5.1

Conditions Precedent to the Right of the Company to Deliver an Issuance Notice
and the Obligation of BMOCMC to Sell Common Shares During the Selling Period(s).
 The right of the Company to deliver an Issuance Notice hereunder is subject to
the satisfaction, on the date of delivery of such Issuance Notice, and the
obligation of BMOCMC to sell Common Shares during the applicable Selling Period
is subject to the satisfaction, on the applicable Settlement Date, of each of
the following conditions:

(a)

Effective Registration Statement and Authorizations.  The Registration Statement
shall remain effective and sales of all of the Common Shares (including all of
the Issuance Shares issued with respect to all prior Issuances and all of the
Issuance Shares expected to be issued in connection with the Issuance specified
by the current Issuance Notice) may be made by BMOCMC thereunder, and (i) no
stop order suspending the effectiveness of the Registration Statement shall have
been issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; (ii) no other suspension of the use or withdrawal
of the effectiveness of the Registration Statement or Prospectus shall exist;
(iii) all requests for additional information on the part of the Commission
shall have been complied with to the reasonable satisfaction of BMOCMC and (iv)
no event specified in Section 4.03 hereof shall have occurred and be continuing
without the Company amending or supplementing the Registration Statement or the
Prospectus as provided in Section 4.03. The authorizations referred to in
Section 3.08 of this Agreement shall have been issued and shall be in full force
and effect, and such authorizations shall not be the subject of any pending or
threatened application for rehearing or petition for modification, and are
sufficient to authorize the issuance and sale of the Common Shares;

(b)

Accuracy of the Company's Representations and Warranties.  The representations
and warranties of the Company shall be true and correct as of the Closing Date,
as of the applicable date referred to in Section 4.09 that is prior to such
Issuance Date or Settlement Date, as the case may be, and as of such Issuance
Date and Settlement Date as though made at such time;

(c)

Performance by the Company.  The Company shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to such date;

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement;

(e)

Material Adverse Changes.  Since the date of this Agreement, no event that had
or is reasonably likely to have a Material Adverse Effect shall have occurred
that has not been disclosed in the Registration Statement or the Prospectus
(including the documents incorporated by reference therein and any supplements
thereto);

(f)

No Suspension of Trading In or Delisting of Common Stock; Other Events.  The
trading of the Common Stock (including without limitation the Issuance Shares)
shall not have been suspended by the Commission, the Principal Market or the
Financial Industry Regulatory Authority since the immediately preceding
Settlement Date or, if there has been no Settlement Date, the Closing Date, and
the Common Shares (including without limitation the Issuance Shares) shall not
have been delisted from the Principal Market.  There shall not have occurred
(and be continuing in the case of occurrences under clause (i) and (ii) below)
any of the following: (i) if trading generally on the American Stock Exchange,
the New York Stock Exchange, the Pacific Stock Exchange or The Nasdaq Stock
Market has been suspended or materially limited, or minimum and maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by such system or by order of the Commission, the
Financial Industry Regulatory Authority or any other governmental authority, or
a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States; (ii) a general moratorium
on commercial banking activities in New York declared by either federal or New
York state authorities; or (iii) any material adverse change in the financial
markets in the United States or in the international financial markets, any
outbreak or escalation of hostilities or other calamity or crisis involving the
United States or the declaration by the United States of a national emergency or
war or any change or development involving a prospective change in national or
international political, financial or economic conditions, if the effect of any
such event specified in this clause (iii) in the sole judgment of BMOCMC makes
it impracticable or inadvisable to proceed with the sale of Common Shares of the
Company;  

(g)

NYSE Approval.  Issuance Shares shall have received approval for listing on the
New York Stock Exchange prior to the Settlement Date pertaining to those
Issuance Shares;

(h)

Comfort Letter.  On the Closing Date and on each applicable date referred to in
Section 4.08 hereof that is on or prior to such Issuance Date or Settlement
Date, as the case may be, the independent registered public accounting firm who
has audited the financial statements of the Company included or incorporated by
reference in the Registration Statement shall have furnished to BMOCMC a letter,
dated the Closing Date or such applicable date, as the case may be, in form and
substance satisfactory to BMOCMC to the effect required by Section 4.08;

(i)

Trading Cushion.  The Selling Period for any previous Issuance Notice shall have
expired;

(j)

Maximum Issuance Amount.  The Company shall not have issued an Issuance Notice
to sell an Issuance Amount to the extent that the sum of (x) the Sales Price of
the requested Issuance Amount, plus (y) the aggregate Sales Price of all Common
Shares issued under all previous Issuances effected pursuant to this Agreement,
would exceed the Maximum Program Amount;

(k)

Prospectus Supplement and Issuance Supplement.

(i)  A supplement to the prospectus included in the Registration Statement (the
“Prospectus Supplement”), in form and substance to be agreed upon by the
parties, setting forth information regarding this Agreement including, without
limitation, the Maximum Program Amount, shall have been filed with the
Commission pursuant to Rule 424(b) promulgated by the Commission under the
Securities Act within the time period required thereby and sufficient copies
thereof delivered to BMOCMC on or prior to the Issuance Date;

(ii)  To the extent required by Section 4.01(ii), an Issuance Supplement, in
form and substance to be agreed upon by the parties, shall have been filed with
the Commission pursuant to Rule 424(b) promulgated by the Commission under the
Securities Act within the time period required thereby and sufficient copies
thereof delivered to BMOCMC on or prior to the Issuance Date;

(l)

Counsel Letter.  Each counsel specified in Section 4.07, or other counsel
selected by the Company and reasonably satisfactory to BMOCMC, shall have
furnished to BMOCMC their written opinion, dated the Closing Date and each
applicable date referred to in Section 4.07 hereof that is on or prior to such
Issuance Date or Settlement Date, as the case may be, to the effect required by
Section 4.07;

(m)

Officers’ Certificate.  The Company shall have furnished or caused to be
furnished to BMOCMC an officers’ certificate executed by the Chief Executive
Officer, the President or any Senior Vice President of the Company and by the
Chief Financial Officer of the Company, dated the Closing Date and each
applicable date referred to in Section 4.09 hereof that is on or prior to such
Issuance Date or Settlement Date, as the case may be, as to the matters
specified in Section 2.02(ii);

(n)

Other Documents.  On the Closing Date and prior to each Issuance Date and
Settlement Date, BMOCMC and its counsel shall have been furnished with such
documents as they may reasonably require in order to evidence the accuracy and
completeness of any of the representations or warranties, or the fulfillment of
the conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Common Shares as herein
contemplated shall be satisfactory in form and substance to BMOCMC and its
counsel;

5.2

Documents Required to be Delivered on each Issuance Date.  BMOCMC's obligation
to sell Common Shares pursuant to an Issuance hereunder shall additionally be
conditioned upon the delivery to BMOCMC on or before the Issuance Date of a
certificate in form and substance reasonably satisfactory to BMOCMC, executed by
the Chief Executive Officer or the Chief Financial Officer of the Company, to
the effect that all conditions to the delivery of such Issuance Notice shall
have been satisfied as at the date of such certificate (which certificate shall
not be required if the foregoing representations shall be set forth in the
Issuance Notice); and

5.3

Suspension of Sales.  The Company or BMOCMC may, upon notice to the other party
in writing or by telephone (confirmed immediately by verifiable facsimile
transmission), suspend any sale of Issuance Shares, and the Selling Period shall
immediately terminate; provided, however, that such suspension and termination
shall not affect or impair either party's obligations with respect to any
Issuance Shares sold hereunder prior to the receipt of such notice.  The Company
agrees that no such notice shall be effective against BMOCMC unless it is made
to one of the individuals named on Schedule 1 hereto, as such Schedule may be
amended from time to time.  BMOCMC agrees that no such notice shall be effective
against the Company unless it is made to one of the individuals named on
Schedule 1 annexed hereto, as such Schedule may be amended from time to time.

ARTICLE VI

INDEMNIFICATION AND CONTRIBUTION

6.1

Indemnification by the Company.  The Company agrees to indemnify and hold
harmless BMOCMC, its officers, directors, employees and agents, and each Person,
if any, who controls BMOCMC within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, together with each such Person's
respective officers, directors, employees and agents (collectively, the
“Controlling Persons”), from and against any and all losses, claims, damages or
liabilities, and any action or proceeding in respect thereof, to which BMOCMC,
its officers, directors, employees and agents, and any such Controlling Person
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Prospectus or any other prospectus relating to the
Common Shares, or any amendment or supplement thereto, or any preliminary
prospectus, or arise out of, or are based upon, any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus or any amendment or
supplement thereto or any preliminary prospectus, in light of the circumstances
in which they were made) not misleading, except insofar as the same are made in
reliance upon and in conformity with information related to BMOCMC or its plan
of distribution furnished in writing to the Company by BMOCMC expressly for use
therein, and the Company shall reimburse BMOCMC, its officers, directors,
employees and agents, and each Controlling Person for any reasonable legal and
other expenses incurred thereby in investigating or defending or preparing to
defend against any such losses, claims, damages or liabilities, or actions or
proceedings in respect thereof, as such expenses are incurred.

6.2

Indemnification by BMOCMC.  BMOCMC agrees to indemnify and hold harmless the
Company, its officers, directors, employees and agents and each Person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, together with each such Person's respective
officers, directors, employees and agents, from and against any losses, claims,
damages or liabilities, and any action or proceeding in respect thereof, to
which the Company, its officers, directors, employees or agents, any such
controlling Person and any officer, director, employee or agent of such
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as losses, claims, damages or liabilities (or action or
proceeding in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Prospectus or any other prospectus relating to the
Common Shares, or any amendment or supplement thereto, or any preliminary
prospectus, or arise out of, or are based upon, any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus or any other
prospectus relating to the Common Shares, or any amendment or supplement thereto
or any preliminary prospectus, in light of the circumstances in which they were
made) not misleading in each case to the extent, but only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission was made therein in reliance upon and in conformity with written
information related to BMOCMC or its plan of distribution furnished to the
Company by BMOCMC expressly for use therein, it being understood and agreed that
such information consists solely of any statements BMOCMC may, by notice given
to the Company in writing after the date of this Agreement, state have been
furnished to the Company by BMOCMC specifically for inclusion in the
Registration Statement, the Prospectus or any other prospectus relating to the
Common Shares, or any amendment or supplement thereto, or any preliminary
prospectus.

6.3

Conduct of Indemnification Proceedings.  Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 6.01 or
6.02, the Indemnified Party shall, if a claim in respect thereof is to be made
against the Person against whom such indemnity may be sought (an “Indemnifying
Party”), notify the Indemnifying Party in writing of the claim or the
commencement of such action.  In the event an Indemnified Party shall fail to
give such notice as provided in this Section 6.03 and the Indemnifying Party to
whom notice was not given was unaware of the proceeding to which such notice
would have related and was materially prejudiced by the failure to give such
notice, the failure so to notify the Indemnifying Party will not relieve it from
any liability which it may have to the Indemnified Party under Sections 6.01 or
6.02 above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; provided,
that the failure to notify the Indemnifying Party shall not relieve it from any
liability that it may have to an Indemnified Party otherwise than under
Sections 6.01 or 6.02.  If any such claim or action shall be brought against an
Indemnified Party, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it wishes, jointly with any other similarly
notified Indemnifying Party, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of the Indemnifying Party’s election
to assume the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided that the Indemnified Party
shall have the right to employ separate counsel to represent the Indemnified
Party, but the fees and expenses of such counsel shall be for the account of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) such
Indemnified Party reasonably concludes that representation of both parties by
the same counsel would be inappropriate due to actual or potential conflicts of
interest with the Company, it being understood, however, that the Indemnifying
Party shall not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties or for fees
and expenses that are not reasonable.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
claim or pending or threatened proceeding in respect of which the Indemnified
Party is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Party unless such settlement includes an
unconditional release of each such Indemnified Party from all losses, claims,
damages or liabilities arising out of such claim or proceeding and such
settlement does not admit or constitute an admission of fault, guilt, failure to
act or culpability on the part of any such Indemnified Party.  Whether or not
the defense of any claim or action is assumed by an Indemnifying Party, such
Indemnifying Party will not be subject to any liability for any settlement made
without its prior written consent, which consent will not be unreasonably
withheld.

6.4

Contribution.  If for any reason the indemnification provided for in this
Article VI is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein, then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities as between the Company, on the one hand, and BMOCMC, on
the other hand, in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and BMOCMC, on the other
hand, from the offering of the Common Shares to which such losses, claims,
damages or liabilities relate.  If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
Indemnifying Party shall contribute to such amount paid or payable by such
Indemnifying Party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and of BMOCMC in
connection with such statements or omissions, as well as any other relevant
equitable considerations.  The relative benefits received by the Company, on the
one hand, and by BMOCMC, on the other, shall be deemed to be in the same
proportion as the total net proceeds from the sale of Common Shares (before
deducting expenses) received by the Company bear to the total commissions
received by BMOCMC in respect thereof.  The relative fault of the Company, on
the one hand, and of BMOCMC, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by BMOCMC,
on the other hand, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and BMOCMC agree that it would not be just and equitable if
contribution pursuant to this Section 6.04 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any reasonable legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 6.04, BMOCMC shall in
no event be required to contribute any amount in excess of the commissions
received by it under this Agreement.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 6.04 each officer,
director, employee and agent of BMOCMC, and each Controlling Person, shall have
the same rights to contribution as BMOCMC, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as the Company.  The obligations of the Company and BMOCMC under
this Article VI shall be in addition to any liability that the Company and
BMOCMC may otherwise have.

ARTICLE VII

TERMINATION

7.1

Term.  Subject to the provisions of this Article VII, the term of this Agreement
shall run until the end of the Commitment Period.

7.2

Termination by BMOCMC.  BMOCMC may terminate the right of the Company to effect
any Issuances under this Agreement upon one (1) Trading Day's notice if any of
the following events shall occur:

(a)  The Company or any Subsidiary shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for all or substantially all of its property or business; or such a
receiver or trustee shall otherwise be appointed;

(b)  Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company or any of its
Subsidiaries;

(c)  The Company shall fail to maintain the listing of the Common Stock on the
Principal Market;  

(d)  Since the Effective Date, there shall have occurred any event, development
or state of circumstances or facts that has had or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; or

(e)  BMOCMC shall have given ten (10) days’ notice of its election to terminate
this Agreement, in its sole discretion, at any time.

7.3

Termination by the Company.  The Company shall have the right, by giving thirty
(30) days’ notice as hereinafter specified, to terminate this Agreement in its
sole discretion at any time.  After delivery of such notice, the Company shall
no longer have any right to deliver any Issuance Notices hereunder.  

7.4

Liability; Provisions that Survive Termination.  If this Agreement is terminated
pursuant to this Article VII, such termination shall be without liability of any
party to any other party except as provided in Section 9.02 and for the
Company’s obligations in respect of all prior Issuance Notices, and provided
further that in any case the provisions of Article VI, Article VIII and Article
IX shall survive termination of this Agreement without limitation.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES TO SURVIVE DELIVERY

All representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall remain operative and in full force and effect
regardless of (i) any investigation made by or on behalf of BMOCMC and its
officers, directors, employees and agents and any Controlling Persons, (ii)
delivery and acceptance of the Common Shares and payment therefor or (iii) any
termination of this Agreement.

ARTICLE IX

MISCELLANEOUS

9.1

Press Releases and Disclosure.  The Company may issue a press release describing
the material terms of the transactions contemplated hereby as soon as
practicable following the Closing Date, and may file with the Commission a
Current Report on Form 8-K describing the material terms of the transactions
contemplated hereby, and the Company shall consult with BMOCMC prior to making
such disclosures, and the parties shall use all commercially reasonable efforts,
acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties. No party hereto shall issue thereafter
any press release or like public statement (including, without limitation, any
disclosure required in reports filed with the Commission pursuant to the
Exchange Act) related to this Agreement or any of the transactions contemplated
hereby without the prior written approval of the other party hereto, except as
may be necessary or appropriate in the opinion of the party seeking to make
disclosure to comply with the requirements of applicable law or stock exchange
rules.  If any such press release or like public statement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all commercially reasonable efforts,
acting in good faith, to agree upon a text for such disclosure that is
reasonably satisfactory to all parties.

9.2

Expenses.  The Company covenants and agrees with BMOCMC that the Company shall
pay or cause to be paid the following: (i) the fees, disbursements and expenses
of the Company’s counsel and accountants in connection with the preparation,
printing and filing of the Registration Statement, the Prospectus and any
Issuance Supplements and all other amendments and supplements thereto and the
mailing and delivering of copies thereof to BMOCMC and the Principal Exchanges;
(ii) BMOCMC’s reasonable documented out-of-pocket expenses, including the filing
fees and reasonable fees, disbursements and expenses of counsel for BMOCMC
relating to the qualification of the Common Shares for offering and sale under
state securities laws as provided in Section 4.02 hereof and in connection with
preparing any blue sky survey); (iii) the cost (other than those expenses
described in clause (ii) above) of printing, preparing or reproducing this
Agreement and any other documents in connection with the offering, purchase,
sale and delivery of the Common Shares; (iv) all filing fees and expenses (other
than those expenses described in clause (ii) above) in connection with the
qualification of the Common Shares for offering and sale under state securities
laws as provided in Section 4.02 hereof; (v) the cost of preparing the Common
Shares; (vi) the fees and expenses of any transfer agent of the Company; (vii)
the cost of providing any CUSIP or other identification numbers for the Common
Shares; (viii) the fees and expenses incurred in connection with the listing or
qualification of the Common Shares on the Principal Market and any filing fees
incident to any required review by the Financial Industry Regulatory Authority
of the terms of the sale of the Common Shares in connection with this Agreement
and the Registration Statement (including the reasonable fees, disbursements and
expenses of a single counsel for BMOCMC relating to such filings), and (ix) all
other costs and expenses incident to the performance of the Company’s
obligations hereunder that are not otherwise specifically provided for in this
Section 9.02.  It is understood, however, that except as provided in this
Section, BMOCMC will pay all of its own costs and expenses, including the fees
of its counsel, transfer taxes on resale of any of the Common Shares by it, and
any advertising expenses connected with any offers it may make.

9.3

Notices.  All notices, demands, requests, consents, approvals or other
communications required or permitted to be given hereunder or that are given
with respect to this Agreement shall be in writing and shall be personally
served or deposited in the mail, registered or certified, return receipt
requested, postage prepaid or delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice.

(i)  If to the Company, then to:

Inland Real Estate Corporation


2901 Butterfield Road


Oak Brook, Illinois 60523


Attention: Brett Brown


Facsimile No.: (630) 218-7357,

with a copy (which shall not constitute notice) to:



Shefsky & Froelich Ltd.


111 East Wacker Drive, Suite 2800


Chicago, Illinois 60601, Attention: Michael J. Choate


Facsimile No.: (312) 275-7554.

(ii)  If to BMOCMC, then to:

David M. Rubin

Managing Director and Sector Head

Real Estate & Construction

BMO Capital Markets

115 S. LaSalle St. 18W

Chicago, Illinois 60603

Telephone:  

(312) 293-8352

Email:

david.rubin@bmo.com

Facsimile:  

(312) 461-2968,


Stephan R. Richford

Vice President

Real Estate & Construction

BMO Capital Markets

115 S. LaSalle St. 18W

Chicago, Illinois 60603

Telephone:  

(312) 461-7425

Email:

stephan.richford@bmo.com

Facsimile:  

(312) 461-2968, and


Phil Winiecki

Managing Director

Equity Capital Markets

BMO Capital Markets

3 Time Square

New York, New York 10036

Telephone:  

(212) 885-4110

Email:

phil.winiecki@bmo.com

Facsimile:  

(212) 885-4165,


with a copy (which shall not constitute notice) to:



Sidley Austin LLP, 787 Seventh Avenue


New York, New York 10019


Attention: J. Gerard Cummins and Samir A. Gandhi


Facsimile No.: (212) 839-5599.

Except as set forth in Section 5.03, notice shall be deemed given on the date of
service or transmission if personally served or transmitted by telegram, telex
or confirmed facsimile. Notice otherwise sent as provided herein shall be deemed
given on the third business day following the date mailed or on the next
business day following delivery of such notice to a reputable air courier
service for next day delivery.

9.4

Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties, whether oral or written, with respect to the
subject matter hereof.

9.5

Amendment and Waiver.  This Agreement may not be amended, modified,
supplemented, restated or waived except by a writing executed by the party
against which such amendment, modification, supplement, restatement or waiver is
sought to be enforced. Waivers may be made in advance or after the right waived
has arisen or the breach or default waived has occurred. Any waiver may be
conditional.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained.  No waiver or
extension of time for performance of any obligations or acts shall be deemed a
waiver or extension of the time for performance of any other obligations or
acts.

9.6

No Assignment; No Third Party Beneficiaries.  This Agreement and the rights,
duties and obligations hereunder may not be assigned or delegated by the Company
or BMOCMC.  Any purported assignment or delegation of rights, duties or
obligations hereunder shall be void and of no effect.  This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and, to the extent provided in
Article VI, the controlling persons, officers, directors, employees and agents
referred to in Article VI. This Agreement is not intended to confer any rights
or benefits on any Persons other than as set forth in Article VI or elsewhere in
this Agreement.

9.7

Severability.  This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
 Furthermore, in lieu of any such invalid or unenforceable term or provision,
the parties hereto intend that there shall be added as a part of this Agreement
a provision as similar in terms to such invalid or unenforceable provision as
may be possible, valid and enforceable.

9.8

Further Assurances.  Each party hereto, upon the request of any other party
hereto, shall do all such further acts and execute, acknowledge and deliver all
such further instruments and documents as may be necessary or desirable to carry
out the transactions contemplated by this Agreement.

9.9

Titles and Headings.  Titles, captions and headings of the sections of this
Agreement are for convenience of reference only and shall not affect the
construction of any provision of this Agreement.

9.10

Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY, INTERPRETED
UNDER AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED WITHIN THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF.  Any
action, suit or proceeding to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal court located in the
Southern District of the State of New York or any New York state court located
in the Borough of Manhattan, and the Company agrees to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
and each party waives (to the full extent permitted by law) any objection it may
have to the laying of venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding has been brought in an
inconvenient forum.

9.11

Waiver of Jury Trial.  The Company and BMOCMC each hereby irrevocably waives any
right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

9.12

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.  Delivery of an executed Agreement by
one party to the other may be made by facsimile transmission.

9.13

Adjustments for Stock Splits, etc.  The parties acknowledge and agree that share
related numbers contained in this Agreement (including the minimum Floor Price)
shall be equitably adjusted to reflect stock splits, stock dividends, reverse
stock splits, combinations and similar events.

9.14

No fiduciary duty.  The Company acknowledges and agrees that BMOCMC is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Common Shares contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person and will not claim that BMOCMC is acting in such capacity in connection
with the offering of the Common Shares contemplated hereby.  Additionally,
BMOCMC is not advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction with respect to
the offering of Common Shares contemplated hereby.  The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and BMOCMC shall have no responsibility or liability to the
Company with respect thereto.  Any review by BMOCMC of the Company, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of BMOCMC and shall not be on behalf of
the Company.

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.


INLAND REAL ESTATE CORPORATION





By:

Name:  Mark Zalatoris

Title:     President and Chief Executive


         Officer







BMO CAPITAL MARKETS CORP.







By:

Name:  David Rubin

Title:    Sector Head and Managing Director







By:

Name:  Phil Winiecki

Title:    Managing Director





2

NY1 7036916v.8










APPENDIX A

DEFINITIONS

“Actual Sold Amount” shall mean the number of Issuance Shares that

BMOCMC has sold during the Selling Period.

“Affiliate” of a Person shall mean another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“1940 Act” shall have the meaning set forth in Section 3.13 hereof.

“Agreement” shall have the meaning set forth in the Preamble hereof.

“Applicable Time” shall mean the time of sale of any Common Shares pursuant to
this Agreement.

“Closing” shall have the meaning set forth in Section 2.02 hereof.

“Closing Date” shall mean the date on which the Closing occurs.

“Commission” shall mean the United States Securities and Exchange Commission.

“Commitment Period” shall mean the period commencing on the date of this
Agreement and expiring on the earliest to occur of (x) the date on which BMOCMC
shall have sold the Maximum Program Amount pursuant to this Agreement, (y) the
date this Agreement is terminated pursuant to Article VII and (z) the third
anniversary of the date of this Agreement.

“Common Shares” shall mean shares of the Company’s Common Stock issued or
issuable pursuant to this Agreement.

“Common Stock” shall mean the Company’s Common Stock, $.01 par value per share.

“Company” shall have the meaning set forth in the Preamble hereof.

“Controlling Persons” shall have the meaning set forth in Section 6.01 hereof.

“Effective Date” shall have the meaning set forth in Section 3.03 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Floor Price” shall mean the minimum price set by the Company in the Issuance
Notice below which BMOCMC shall not sell Common Shares during the Selling
Period, which may be adjusted by the Company at any time during the Selling
Period and which in no event shall be less than $1.00 without the prior written
consent of BMOCMC, which may be withheld in BMOCMC’s sole discretion.

“Incorporated Documents” shall have the meaning set forth in Section 3.02
hereof.

“Indemnified Party” shall have the meaning set forth in Section 6.03 hereof.

“Indemnifying Party” shall have the meaning set forth in Section 6.03 hereof.

“Issuance” shall mean each occasion the Company elects to exercise its right to
deliver an Issuance Notice requiring BMOCMC to use its commercially reasonable
efforts consistent with customary trading and sales practices to sell the Common
Shares as specified in such Issuance Notice, subject to the terms and conditions
of this Agreement.

“Issuance Amount” shall mean the aggregate Sales Price of the Issuance Shares to
be sold by BMOCMC with respect to any Issuance.

 “Issuance Date” shall mean any Trading Day during the Commitment Period that an
Issuance Notice is deemed delivered pursuant to Section 2.03(b) hereof.

“Issuance Notice” shall mean a written notice to BMOCMC delivered in accordance
with this Agreement in the form attached hereto as Exhibit A.

“Issuance Price” shall mean the Sales Price less the Selling Commission.

“Issuance Shares” shall mean all shares of Common Stock issued or issuable
pursuant to an Issuance that has occurred or may occur in accordance with the
terms and conditions of this Agreement.

“Issuance Supplement” shall have the meaning set forth in Section 3.01 hereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations, properties, prospects or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or any material adverse
effect on the Company’s ability to consummate the transactions contemplated by,
or to execute, deliver and perform its obligations under, this Agreement.

“Maximum Program Amount” shall mean Common Shares with an aggregate Sales Price
of $100,000,000 (or, if less, the aggregate amount of Common Shares registered
under the Registration Statement).

“Permit” shall have the meaning set forth in Section 3.11 hereof.

“Person” shall mean an individual or a corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental authority or other entity of any
kind.

“Principal Market” shall mean the New York Stock Exchange.

“Prospectus” shall have the meaning set forth in Section 3.01 hereof.

“Prospectus Supplement” shall have the meaning set forth in Section 5.01(a)
hereof.

“Registration Statement” shall have the meaning set forth in Section 3.01
hereof.

“Representation Date” shall have the meaning set forth in the introductory
paragraph of Article III hereof.

“Sales Price” shall mean the actual sale execution price of each Common Share
sold by BMOCMC on the Principal Market hereunder in the case of ordinary
brokers’ transactions, or as otherwise agreed by the parties in other methods of
sale.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Commission” shall mean 2.5% of the Sales Price of Common Shares sold
during a Selling Period.

“Selling Period” shall mean the period of one to twenty consecutive Trading Days
(as determined by the Company in the Company’s sole discretion and specified in
the applicable Issuance Notice) following the Trading Day on which an Issuance
Notice is delivered or deemed to be delivered pursuant to Section 2.03(b)
hereof.

“Settlement Date” shall mean the third business day following each Trading Day
during the Selling Period, when the Company shall deliver to BMOCMC the amount
of Common Shares sold on such Trading Day and BMOCMC shall deliver to the
Company the Issuance Price received on such sales.  Alternatively, the Company
may settle all sales for each Selling Period on the business day following the
last day of the Selling Period, whereon the Company shall deliver to BMOCMC the
amount of Common Shares sold during the Selling Period and BMOCMC shall deliver
to the Company the Issuance Price received on such sales.

“Subsidiary” shall have the meaning set forth in Section 3.06 hereof.

“Trading Day” shall mean any day which is a trading day on the New York Stock
Exchange, other than a day on which trading is scheduled to close prior to its
regular weekday closing time.

“Voting Stock” of any Person as of any date shall mean the capital stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.








App A-1













EXHIBIT A

ISSUANCE NOTICE

[Date]

BMO CAPITAL MARKETS CORP.

[●]

[●]




Attn: [●]




Reference is made to that certain Sales Agency Agreement, dated as of [●] (the
“Agreement”), by and between Inland Real Estate Corporation (the “Company”) and
BMO Capital Markets Corp.  The Company confirms that all conditions to the
delivery of this Issuance Notice are satisfied as of the date hereof.

Effective Date of Delivery of Issuance Notice (determined pursuant to
Section 2.03(b) of the Agreement): _______________________

Number of Days in Selling Period:

First Date of Selling Period:

Last Date of Selling Period:

Settlement Date(s):

Issuance Amount:

$

Floor Price Limitation (Adjustable by Company during the Selling Period): $ ____
per share

Comments:

  

INLAND REAL ESTATE CORPORATION




By:

Name:

Title:       [CEO, Chief Financial Officer,


or Treasurer]








Exh A-1










EXHIBIT B  

Form of Opinion of Shefsky & Froelich Ltd., Counsel for the Company





Exh B-1










EXHIBIT C

Form of Opinion of Venable LLP., Special Maryland Counsel for the Company





Exh C-1










SCHEDULE 1







BMO CAPITAL MARKETS CORP.




David M. Rubin

Managing Director and Sector Head

Real Estate & Construction

BMO Capital Markets

115 S. LaSalle St. 18W

Chicago, Illinois 60603

Telephone:  

(312) 293-8352

Email:

david.rubin@bmo.com

Facsimile:  

(312) 461-2968


Stephan R. Richford

Vice President

Real Estate & Construction

BMO Capital Markets

115 S. LaSalle St. 18W

Chicago, Illinois 60603

Telephone:  

(312) 461-7425

Email:

stephan.richford@bmo.com

Facsimile:  

(312) 461-2968


Phil Winiecki

Managing Director

BMO Capital Markets

Equity Capital Markets

3 Time Square

New York, New York 10036

Telephone:  

(212) 885-4110

Email:

phil.winiecki@bmo.com

Facsimile:  

(212) 885-4165







INLAND REAL ESTATE CORPORATION




Brett Brown

Senior Vice President, Chief Financial Officer and Treasurer

Inland Real Estate Corp.

2901 Butterfield Road

Oak Brook, IL  60523

Telephone:

(630) 218-7355

Facsimile:

(630) 218-7357





Sch 1-1





